           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 1 of 20 PageID #: 372




CONFIDENTIAL                                                                                DEF00121
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 2 of 20 PageID #: 373




CONFIDENTIAL                                                                                DEF00122
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 3 of 20 PageID #: 374




CONFIDENTIAL                                                                                DEF00123
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 4 of 20 PageID #: 375




CONFIDENTIAL                                                                                DEF00124
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 5 of 20 PageID #: 376




CONFIDENTIAL                                                                                DEF00125
               Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 6 of 20 PageID #: 377




CONFIDENTIAL                                                                                    DEF00126
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 7 of 20 PageID #: 378




CONFIDENTIAL                                                                                DEF00127
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 8 of 20 PageID #: 379




CONFIDENTIAL                                                                                DEF00128
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 9 of 20 PageID #: 380




CONFIDENTIAL                                                                                DEF00129
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 10 of 20 PageID #: 381




CONFIDENTIAL                                                                                 DEF00130
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 11 of 20 PageID #: 382




CONFIDENTIAL                                                                                 DEF00131
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 12 of 20 PageID #: 383




CONFIDENTIAL                                                                                 DEF00132
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 13 of 20 PageID #: 384




CONFIDENTIAL                                                                                 DEF00133
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 14 of 20 PageID #: 385




CONFIDENTIAL                                                                                 DEF00134
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 15 of 20 PageID #: 386




CONFIDENTIAL                                                                                 DEF00135
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 16 of 20 PageID #: 387




CONFIDENTIAL                                                                                 DEF00136
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 17 of 20 PageID #: 388




CONFIDENTIAL                                                                                 DEF00137
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 18 of 20 PageID #: 389




CONFIDENTIAL                                                                                 DEF00138
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 19 of 20 PageID #: 390




CONFIDENTIAL                                                                                 DEF00139
           Case 1:20-cv-03010-BMC Document 29-7 Filed 04/30/21 Page 20 of 20 PageID #: 391




CONFIDENTIAL                                                                                 DEF00140
